UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                   No. 95-5381

JOHN PALMER,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Martinsburg.
Frederick P. Stamp, Jr., Chief District Judge.
(CR-94-30076)

Argued: July 9, 1996

Decided: September 4, 1996

Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John A. Keats, Fairfax, Virginia, for Appellant. Robert H.
McWilliams, Jr., Assistant United States Attorney, Wheeling, West
Virginia, for Appellee. ON BRIEF: Steven M. Askin, Robert C.
Stone, Jr., ASKIN & ASSOCIATES, Martinsburg, West Virginia, for
Appellant. William D. Wilmoth, United States Attorney, Wheeling,
West Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

John Palmer was convicted by a jury of conspiring to commit
bankruptcy fraud, see 18 U.S.C.A. § 371 (West Supp. 1996); conceal-
ing property belonging to the estate of a bankruptcy debtor, see 18
U.S.C.A. § 152 (West Supp. 1996); aiding and abetting the laundering
of proceeds of unlawful activity, see 18 U.S.C.A. § 2 (West 1969); 18
U.S.C.A. § 1956(a)(1)(B)(i) (West Supp. 1996); and tampering with
a witness, see 18 U.S.C.A. § 1512(b)(1)-(2)(A) (West Supp. 1996).
Palmer appeals, raising numerous challenges to his convictions and
sentence. We affirm.

I.

In 1989, Palmer purchased a shopping plaza from South Berkeley
Lumber and Building Supply, Inc. (South Berkeley) for $350,000 as
part of a transaction negotiated with the President of South Berkeley,
Thomas Hartman. Because South Berkeley had filed a petition in
bankruptcy, the plaza was included within the bankruptcy estate, ren-
dering the proceeds from its sale subject to the claims of its creditors.
In order to provide funds to Hartman that would not be subject to
claims against the bankruptcy estate, Palmer paid an undisclosed
$50,000 to Hartman and the two directed that the documents neces-
sary to execute the transaction, which were to be submitted to the
bankruptcy court for approval, be prepared to indicate that the pur-
chase price was $300,000. The bankruptcy court subsequently
approved the terms of the sale as represented by Palmer and Hartman.

Based on information obtained from one of Palmer's business part-
ners, the Federal Bureau of Investigation began an investigation into
the details of the transaction. Palmer was thereafter indicted on
numerous charges. At trial, many individuals who were involved in
the transaction or who had overheard Palmer discussing the true

                     2
amount of the purchase price testified against him. In addition, the
jury considered tape recordings of conversations in which Palmer dis-
cussed the transaction. Palmer was convicted, sentenced to 60 months
imprisonment, ordered to pay a fine of $55,000 and a special assess-
ment of $350, and ordered to forfeit $85,000. He now appeals.

II.

Palmer first asserts that the instructions to the jury by the district
court were erroneous in light of the decision of the Supreme Court in
Hubbard v. United States, 115 S. Ct. 1754 (1995). We disagree. In
Hubbard, the Court held that the bankruptcy court is not a department
or agency of the United States within the meaning of 18 U.S.C.A.
§ 1001 (West Supp. 1996). Hubbard, 115 S. Ct. at 1765. But, in con-
trast to a charge of violating § 1001, which makes unlawful misrepre-
sentations made "in any matter within the jurisdiction of any
department or agency of the United States," Palmer was charged with
conspiracy to commit bankruptcy fraud in violation of § 371, which
makes illegal conspiracies "to commit any offense against the United
States." The district court properly instructed the jury that in order to
convict Palmer of violating § 371, the Government was required to
prove beyond a reasonable doubt the existence of the offense as
alleged in the indictment; i.e., that Palmer was involved in a conspir-
acy to commit an offense against the United States. Consequently, we
hold this argument to be without merit.

III.

Palmer next contends that reversal is required because the Govern-
ment failed to disclose notes from an interview of prosecution witness
Bonnie Butler by federal and state officers in 1991 indicating that
Butler admitted her involvement in the use and distribution of
cocaine. See Giglio v. United States, 405 U.S. 150, 154 (1972); Brady
v. Maryland, 373 U.S. 83, 87 (1963). However, based on the totality
of the circumstances, see United States v. Kelly , 35 F.3d 929, 936 (4th
Cir. 1994), there is no "reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceeding would have
been different," Kyles v. Whitley, 115 S. Ct. 1555, 1565 (1995) (inter-
nal quotation marks omitted). Butler's testimony regarding the struc-
ture of the transaction between Palmer and Butler was confirmed by

                     3
the testimony of three other witnesses. It was also corroborated by
tape recordings of conversations between Palmer and Butler, as well
as between Palmer and other witnesses. Moreover, Butler's credibility
was challenged thoroughly because the jury was made aware that But-
ler had pled guilty to filing a fraudulent tax return and that she poten-
tially was biased toward the Government as a result of a plea
agreement. Viewed in this light, we conclude that the failure to dis-
close Butler's statement did not violate due process.

IV.

Palmer also maintains that the district court abused its discretion in
admitting evidence of other crimes. See Fed. R. Evid. 404(b). Specifi-
cally, he maintains that the district court erred (1) in permitting the
jury to consider testimony by a former girlfriend that she gave Palmer
a large amount of cash to be used for the undisclosed payment; (2)
in admitting testimony by the wife of a former business partner that
she overheard Palmer tell her husband about the transaction with
Hartman and that she provided three checks to Palmer for a portion
of the undisclosed payment; (3) in allowing the Government to cross-
examine a state official responsible for inspecting Palmer's businesses
--called by Palmer as a character witness--regarding whether the
official had ever accepted a bribe from Palmer; and (4) in allowing
the Government to elicit testimony from Palmer's stepdaughter that
she had observed Palmer pay a bribe to the official.

We conclude that these contentions are without merit. The testi-
mony from Palmer's former girlfriend and the wife of a former busi-
ness partner regarding the undisclosed $50,000 payment is not
evidence of other crimes, but instead is evidence relevant to the
offenses for which Palmer was charged. See United States v.
Kennedy, 32 F.3d 876, 885 (4th Cir. 1994), cert. denied, 115 S. Ct.
939 (1995). The questioning of the state official regarding whether he
had accepted a bribe from Palmer was relevant regarding the official's
credibility. See Fed. R. Evid. 608(b). And, there was no error in
admitting the testimony from Palmer's stepdaughter because it was
relevant to show bias on the part of the official. See United States v.
Abel, 469 U.S. 45, 49 (1984). Therefore, we cannot say that the dis-
trict court abused its discretion in admitting the challenged testimony
into evidence.

                     4
V.

Further, we reject Palmer's remaining challenges to the jury
instructions. The district court did not err in refusing to give the cir-
cumstantial evidence instruction requested by Palmer because the
instruction given was virtually identical to the one requested. See
United States v. Lewis, 53 F.3d 29, 32 (4th Cir. 1995). And, the
instructions given by the district court regarding the laundering of
financial instruments in violation of 18 U.S.C.A§ 1956 sufficiently
instructed the jury regarding the essential elements of that offense.
See United States v. Heaps, 39 F.3d 479, 483 (4th Cir. 1994). Finally,
although Palmer challenges as inadequate the instruction given that he
would have a complete defense to several of the charges should the
jury conclude that he made the undisclosed $50,000 payment in good
faith, he failed to advance any argument regarding this issue in his
briefs submitted on appeal. Therefore, we deem it abandoned. See
Fed. R. App. P. 28(a)(6); 11126 Baltimore Blvd., Inc. v. Prince
George's County, Md., 58 F.3d 988, 993 n.7 (4th Cir.), cert. denied,
116 S. Ct. 567 (1995). In sum, we find no error in the jury instructions
given by the district court.

VI.

Palmer next argues that the district court abused its discretion in
granting the Government's motion in limine to suppress the testimony
of the Assistant United States Attorney responsible for prosecuting
the charges against him. This argument is without merit because the
testimony that Palmer sought to elicit from the prosecuting attorney
consisted of hearsay statements Palmer sought to introduce on his
own behalf, see Fed. R. Evid. 801-02, and did not qualify under any
of the exceptions, see Fed. R. Evid. 803.

VII.

Palmer also submits several challenges to the sentence imposed by
the district court, all of which we reject. The district court properly
increased Palmer's offense level by two for obstruction of justice as
a result of his instruction to Hartman to feign a lack of memory con-
cerning the events surrounding the undisclosed $50,000 payment
when he testified before the grand jury. See United States Sentencing

                    5
Commission, Guidelines Manual, § 3C1.1 (Nov. 1994). The district
court did not engage in impermissible "double counting" when it
enhanced Palmer's offense level by two levels on the ground that the
fraud committed was in violation of an order of the bankruptcy court,
see U.S.S.G. § 2F1.1(b)(3)(B), despite the fact that the crime with
which he was charged was fraud against the bankruptcy court. See
United States v. Curtis, 934 F.2d 553, 556 (4th Cir. 1991). And, the
finding by the district court supporting a two-level increase in Palm-
er's offense level based on his aggravating role in the offense, see
U.S.S.G. § 3B1.1(c), was not clearly erroneous. See United States v.
Harris, 39 F.3d 1262, 1270 (4th Cir. 1994).

VIII.

We have reviewed the other arguments advanced by Palmer, all of
which we conclude are without merit. We therefore affirm Palmer's
convictions and sentence.

AFFIRMED

                    6